Title: From Benjamin Franklin to Dumas, 9 October 1780
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir,
Passy Oct. 9. 1780.
I received yours of 29th. Sept. & 3d. Oct. It is a very good Addition you made to your Memoire for the Ministers of Russia & Sweden. I am glad to find you are again on such good Terms with the Ambassador, as to be invited to his Comedy. I doubt not of your continuing to cultivate that good understanding. I like much your Insertions in the Gazettes. Such Things have good effect.
Your Informations relative to the Transactions at Petersbourg, & in Denmark are very interesting, & afford me a good deal of Satisfaction; particularly the former.
Mr. Searle will have the Pleasure of seeing you. I recommend him warmly to your Civilities. He is much your Friend, and will advise M. Laurens to make you his Secretary, which I hope you will accept. I have given it as my Opinion, that Mr. L. can no where find one better qualified, or more deserving. The Choice is left to that Minister, and he is impowered to give a salary of 500£ Sterling a year. I am in pain on Account of his not being yet arrived; but hope you will see him soon. I request you would find means to introduce M. Searle to the Portuguese Ambassador.
Pray consider the enclos’d Papers, and after advising with Your friend, give me your Opinion as to the manner of the Application to the States general, whether I should make it, thro’ their Ambassador, or directly with a Letter to the G. P. or in what other manner. You know we wrote to him formerly and receiv’d no answer.
With great Esteem, I am, your faithful Friend.
M. Dumas.
